DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haba (US Pub 2019/0115323) in view of Rahman et al (US Pat 7,781,879).
Regarding claim 1, Haba (fig. 2) teaches a chip structure, comprising:
a first chip (die 104, [0026]), wherein the first chip comprises a first substrate (semiconductor 108, [0026]), a first cover layer of a first dielectric material layer (dielectric layer 112, [0026]) on a front surface of the first substrate, a first capacitor plate (conductive area, plate 118, [0021] and [0026]), and 
a second chip (die 102, [0026]), wherein the second chip comprises a second substrate (semiconductor 106, [0026]), a second cover layer of a third dielectric material (dielectric layer 110, [0026]) on a front surface of the second substrate, a second capacitor plate (conductive area, plate 114, [0021] and [0026]), and a second bonding layer of a fourth dielectric material (dielectric layer 202, [0034]) on the second cover layer, wherein
the first chip (104) is stacked with the second chip (102) via the first bonding layer (204) and the second bonding layer (202) with a front surface of the first chip facing toward a front surface of the second chip, and the first capacitor plate (118) is arranged facing toward the second capacitor plate (114) with only at least the second dielectric material (204) and the fourth dielectric material (202) being provided between the first capacitor plate and the second capacitor plate.
Haba teaches the first and second capacitor plates (118 114), but does teach a first plate interconnection structure electrically connected to the first capacitor plate that are arranged in the first cover layer, and a second plate interconnection structure electrically connected to the second capacitor plate that are arranged in the second cover layer.
Rahman (fig. 3) teaches a first plate interconnection structure (vias 330, col. 7, line 20) electrically connected to the first capacitor plate (plate 310A, col. 7, line 33) that are arranged in the first cover layer (ILD 312, col. 7, lines 43-46), and a second plate interconnection structure (vias 314, col. 7, line 8) electrically connected to the second capacitor plate (plate 310B, col. 7, line 31) that are arranged in the second cover layer (ILD 312, col. 7, lines 43-46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor plates (118 114) of Haba with vias (314 330) of 
Regarding claim 2, Haba (fig. 2) teaches the chip structure according to the claim 1, wherein the first capacitor plate (118) is arranged in a top wiring layer in the first chip (104), and the second capacitor plate (114) is arranged in a top wiring layer in the second chip (102).
Regarding claim 3, Haba does not teach the first plate interconnection structure.
Rahman (fig. 3) teaches wherein the first plate interconnection structure comprises a first contact plug on the first substrate, and the first contact plug is connected to the first capacitor plate; or
the first plate interconnection structure (330) comprises an interconnection layer (vias 330) connected to the first capacitor plate (310A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor plates 118 of Haba with vias 330 of Rahman in order to electrically connect the capacitor 306 to the circuit board as taught by Rahman , col. 8, lines 1-10.
Regarding claim 4, Haba does not teach the second plate interconnection structure.
Rahman (fig. 3) teaches wherein the second plate interconnection structure comprises a second contact plug on the second substrate, and the second contact plug is connected to the second capacitor plate; or the second plate interconnection structure (314) comprises an interconnection layer (vias 314) connected to t the second capacitor plate (310B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor plates 114 of Haba with vias 314 of Rahman in order to electrically connect the capacitor 306 to the circuit board as taught by Rahman , col. 8, lines 1-10.

a first chip (die 104, [0026]), wherein the first chip comprises a first substrate (semiconductor 108, [0026]), a first cover layer of a first dielectric material layer (dielectric layer 112, [0026]) on a front surface of the first substrate, a first capacitor plate (conductive area, plate 118, [0021] and [0026]), and a first bonding layer of a second dielectric material (dielectric layer 204, [0034]) on the first cover layer; and
a second chip (die 102, [0026]), wherein the second chip comprises a second substrate (semiconductor 106, [0026]), a second cover layer of a third dielectric material (dielectric layer 110, [0026]) on a front surface of the second substrate, a second capacitor plate (conductive area, plate 114, [0021] and [0026]), and a second bonding layer of a fourth dielectric material (dielectric layer 202, [0034]) on the second cover layer, wherein
the first chip (104) is stacked with the second chip (102) via the first bonding layer (204) and the second bonding layer (202) with a front surface of the first chip facing toward a front surface of the second chip, and the first capacitor plate (118) is arranged facing toward the second capacitor plate (114) with only at least the second dielectric material (204) and the fourth dielectric material (202) being provided between the first capacitor plate and the second capacitor plate.
Haba teaches the first and second capacitor plates (118 114), but does teach a first plate interconnection structure electrically connected to the first capacitor plate that are arranged in the first 
Rahman (fig. 3) teaches a first plate interconnection structure (vias 330, col. 7, line 20) electrically connected to the first capacitor plate (plate 310A, col. 7, line 33) that are arranged in the first cover layer (ILD 312, col. 7, lines 43-46), and a second plate interconnection structure (vias 314, col. 7, line 8) electrically connected to the second capacitor plate (plate 310B, col. 7, line 31) that are arranged in the second cover layer (ILD 312, col. 7, lines 43-46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor plates (118 114) of Haba with vias (314 330) of Rahman in order to electrically connect the capacitor 306 to the circuit board as taught by Rahman , col. 8, lines 1-10.
Regarding claim 8, Haba (fig. 2) teaches the chip structure according to the claim 7, wherein the first capacitor plate (118) is arranged in a top wiring layer in the first chip (104), and the second capacitor plate (114) is arranged in a top wiring layer in the second chip (102).
Regarding claim 9, Haba does not teach the first plate interconnection structure.
Rahman (fig. 3) teaches wherein the first plate interconnection structure comprises a first contact plug on the first substrate, and the first contact plug is connected to the first capacitor plate; or
the first plate interconnection structure (330) comprises an interconnection layer (vias 330) connected to the first capacitor plate (310A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor plates 118 of Haba with vias 330 of Rahman in order to electrically connect the capacitor 306 to the circuit board as taught by Rahman , col. 8, lines 1-10.
Regarding claim 10, Haba does not teach the second plate interconnection structure.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor plates 114 of Haba with vias 314 of Rahman in order to electrically connect the capacitor 306 to the circuit board as taught by Rahman , col. 8, lines 1-10.
Regarding claim 13, Haba (fig. 2) teaches a method for manufacturing a wafer structure, comprising:
providing a first wafer (104), wherein the first wafer is provided with first chips (118 120) arranged in an array, and each of the first chips comprises a first substrate (108), a first cover layer of a first dielectric material (112) on a front surface of the first substrate, a first capacitor plate (118 120) and a first bonding layer of a second dielectric material (204) on the first cover layer;
providing a second wafer (102), wherein the second wafer is provided with second chips (114 116) arranged in an array, and each of the second chips comprises a second substrate (106), a second
cover layer of a third dielectric material (110) on a front surface of the second substrate, a second capacitor plate (114 116) and a second bonding layer of a fourth dielectric material  (202) on the second cover layer; and
bonding the first wafer (104) and the second wafer (102) together via the first bonding layer (204) and the second bonding layer (202), to obtain a wafer bonding structure (200) in which the first wafer is stacked with the second wafer with a front surface of the first wafer facing toward a front surface of the second wafer, wherein the first capacitor plate is arranged facing toward the 
Haba teaches the first and second capacitor plates (118 114), but does teach a first plate interconnection structure electrically connected to the first capacitor plate that are arranged in the first cover layer, and a second plate interconnection structure electrically connected to the second capacitor plate that are arranged in the second cover layer.
Rahman (fig. 3) teaches a first plate interconnection structure (vias 330, col. 7, line 20) electrically connected to the first capacitor plate (plate 310A, col. 7, line 33) that are arranged in the first cover layer (ILD 312, col. 7, lines 43-46), and a second plate interconnection structure (vias 314, col. 7, line 8) electrically connected to the second capacitor plate (plate 310B, col. 7, line 31) that are arranged in the second cover layer (ILD 312, col. 7, lines 43-46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor plates (118 114) of Haba with vias (314 330) of Rahman in order to electrically connect the capacitor 306 to the circuit board as taught by Rahman , col. 8, lines 1-10.
Regarding claim 14, Haba (fig. 2) teaches the chip structure according to the claim 13, wherein the first capacitor plate (118) is arranged in a top wiring layer in the first chip (104), and the second capacitor plate (114) is arranged in a top wiring layer in the second chip (102).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haba and Rahman, and further in view of Kim et al (US Pat 10,431,565).
Haba teaches the wafer structure (200, fig. 2), but does not teach cutting the wafer bonding structure, to obtain separate chip structures.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the wafer structure 200 of Haba with cutting techniques of Kim in order to obtain separate dies as taught by Kim, col. 9, lines 40-50.

Allowable Subject Matter
Claims 5, 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the first bonding layer is arranged with a bonding pad to lead out the interconnection layer of the first device interconnection structure, and the second bonding layer is arranged with a bonding pad to lead out an interconnection layer of the second device interconnection structure, and wherein the bonding pad of the first bonding layer is aligned with the bonding pad of the second bonding pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892